MAINE SUPREME JUDICIAL COURT                                          Reporter of Decisions
Decision: 2021 ME 5
Docket:   Yor-20-195
Argued:   December 9, 2020
Decided:  January 26, 2021

Panel:          MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                           GUARDIANSHIP BY JOSEPH W. et al.


GORMAN, J.

         [¶1] The mother of a sixteen-year-old minor appeals from a “consent

order” entered by the York County Probate Court (Houde, J.). In that order,

which was apparently issued as an adjudication of an emergency motion for the

appointment of a guardian and a petition for guardianship filed by the minor’s

paternal grandparents, the court ordered that the minor—who had been

residing with his mother and his siblings in Mississippi for over a year—would

start living with his grandparents in Maine one week after the order was issued.

Because the court did not have the authority to act on the motion and petition,

we vacate the court’s order and remand for dismissal of the petitions.

                                     I. BACKGROUND

         [¶2]     On May 26, 2020, Joseph and Cynthia W. (the grandparents)

petitioned the Cumberland County Probate Court for full guardianship of their

sixteen-year-old grandson, see 18-C M.R.S. § 5-204 (2020), and also separately
2

moved for appointment as guardians on an emergency basis, see 18-C M.R.S.

§ 5-204(4). In an affidavit attached to the motion for appointment of a guardian

on an emergency basis, the grandparents alleged that the minor had lived most

of his life in Maine and that his father had been awarded primary residence in

a judgment establishing parental rights and responsibility in 2013.         The

affidavit also stated that the minor had been residing in Mississippi with his

mother since May of 2019. The grandparents further alleged that the minor

was unhappy in Mississippi, that the mother had not enrolled him in school, and

that the minor desired to move back to Maine and live with his grandparents or

father.

      [¶3] Because of a conflict of interest, the Cumberland County Probate

Court (Aranson, J.), transferred the matter to the York County Probate Court. In

an order dated May 29, 2020, the York County Probate Court (Houde, J.)

declined to make an ex-parte appointment of the grandparents as guardians on

an emergency basis and scheduled a hearing on the motion for June 2, 2020.

      [¶4] On June 2 and June 11, 2020, the mother, the minor, and the

grandparents’ attorney met with the court via videoconference. In addition, the

record reflects that there were a series of meetings not involving the judge,
                                                                                     3

called “work-out conferences.”1 Each time the mother had an opportunity to

address the court during those meetings, she expressed her discomfort with the

proceedings and her lack of understanding as to what exactly the grandparents

were requesting from the court. The mother also made repeated requests to

the court for an attorney. Although on June 4, 2020, the mother completed an

indigency affidavit that demonstrated her entitlement to appointed counsel, the

court never appointed an attorney to represent her. See 18-C M.R.S. § 5-205(4)

(2020).

      [¶5] At the final videoconference with the court, on June 11, 2020, the

grandparents’ attorney recited what he called “the consent agreement,” and the

parties eventually stated that they consented to what had been recited. At no

time, however, did the court obtain the mother’s written consent as required

by 18-C M.R.S. § 5-205(6) (2020). On June 12, 2020, the court issued a

document entitled “Consent Order,” which adopted the terms of the recited

agreement. Nowhere in that order does the court grant or deny either the

motion for the appointment of a guardian on an emergency basis or the petition

for guardianship.      In fact, the order provides that “[t]he Petition for

Guardianship shall be continued.”


  1   At oral argument, we learned that a “work-out conference” refers to an unrecorded
videoconference involving the parties.
4

      [¶6] On June 17, 2020, the mother—after obtaining an attorney—filed

an emergency motion to vacate the consent order, an opposition to the

guardianship request, and a motion to dismiss. The mother asserted that the

court lacked jurisdiction over the case, that the court’s denial of her right to

counsel was a statutory violation that affected her constitutional right to the

care and custody of her child, that her consent to the guardianship was not

voluntary, and that the court failed to make the necessary findings to support

the appointment of the grandparents as the guardians on an emergency basis

pursuant to 18-C M.R.S. § 5-204(4). On that same day, the court held a

videoconference nontestimonial hearing on the mother’s motion. On June 18,

2020, the court denied the motion, addressing only the mother’s arguments

concerning her right to counsel and the voluntariness of her consent. The

mother timely appeals. See 18-C M.R.S. § 1-308 (2020); M.R. App. P. 2B(c)(1).

                                II. DISCUSSION

      [¶7] Title 18-C M.R.S. § 5-104(1) (2020) provides:

      Except to the extent that jurisdiction is precluded by the Uniform
      Child Custody Jurisdiction and Enforcement Act and Title 4, section
      152, subsection 5-A, the court has jurisdiction over a guardianship
      for a minor domiciled or present in this State. The court has
      jurisdiction over a conservatorship or protective arrangement
      instead of conservatorship for a minor domiciled in or having
      property located in this State.
                                                                                                   5

(Emphasis added.) The petitions filed in this case unequivocally state that the

minor had been living in Mississippi for nearly a year. Based on the plain

language of the statute, the court did not have authority to grant the relief

requested by the grandparents and it should have granted the mother’s motion

to dismiss.2

       [¶8] We vacate the Probate Court’s order and remand for it to dismiss

the grandparents’ motion and petition. In doing so, we recognize that the minor

is now in Maine; that the only existing order establishing parental rights and

responsibilities concerning this minor is the 2013 order granting the father the

right to provide the minor’s primary residence; and that the father’s apparent

preference for the minor is his current placement in Maine. Thus, our decision

will not have any immediate effect on the child’s primary residence.

       [¶9] Nonetheless, because it is likely that there will be further litigation,

we take this opportunity to address several issues presented by this case. First,




   2 The grandparents direct our attention to Barclay v. Eckert, 2000 ME 10, 743 A.2d 1259, and
Fitzpatrick v. McCrary, 2018 ME 48, 182 A.3d 737, in support of their argument that the court
properly exercised jurisdiction over the motion and petition. Both of those cases are distinguishable
because they did not involve guardianship petitions in the Probate Court, but rather involved
questions concerning whether the District Court had jurisdiction to modify child custody orders
originally entered in the District Court. Barclay, 2000 ME 10, ¶¶ 1, 13, 743 A.2d 1249; Fitzpatrick,
2018 ME 48, ¶¶ 1, 12, 182 A.2d 737.
6

it does not appear that the court’s order actually established a guardianship.3

Maine’s Probate Courts may grant three different types of guardianships of

minors: (1) a full guardianship pursuant to 18-C M.R.S. § 5-204(2); (2) a

guardianship on an emergency basis pursuant to 18-C M.R.S. § 5-204(4)(A)-(B);

and (3) a temporary guardianship pursuant to 18-C M.R.S. § 5-205(8) (2020).

The York County Probate Court’s consent order does not make the findings

required to support the appointment of any of these three types of

guardianships, see 18-C M.R.S. §§ 5-204(2), (4), 5-205(2), (8) (2020), and the

order specifically provides that “[t]he Petition for Guardianship shall be

continued.” As such, the order issued by the court does not “match” any of the

permissible types of guardianships.

       [¶10]     Second, to the extent that the order purported to create a

guardianship based on parental consent, the court did not comply with the

statutory requirements for ensuring that a parent’s consent is knowing and

voluntary:

       If the petition for guardianship is filed by or with the consent of a
       parent, the petition must include a consent signed by the parent
       verifying that the parent understands the nature of the
       guardianship and knowingly and voluntarily consents to the

   3 The parties disagree on the type of guardianship created by the court’s “consent order.” The

mother contends that the consent order created a guardianship on an emergency basis, see 18-C
M.R.S. § 5-204(4) (2020), but the grandparents contend that the consent order created a temporary
guardianship, see 18-C M.R.S. § 5-205(8) (2020).
                                                                              7

      guardianship. If a parent informs the court after the petition has
      been filed that the parent wishes to consent to the guardianship, the
      court shall require the parent to sign the consent form at that time.
      The consent required by this section must be on a court form or
      substantially similar document.

18-C M.R.S. § 5-205(6) (emphasis added). Even if the court intended to create

a temporary guardianship, the requirement for a signed consent form applies.

Title 18-C M.R.S. § 5-205(8) requires that any interim order filed by the court

“must meet the requirements of section 5-204 and [5-205].” See State v.

Mourino, 2014 ME 131, ¶ 8, 104 A.3d 893 (stating that “[i]f the statutory

language is clear and unambiguous, we construe the statute in accordance with

its plain meaning in the context of the whole statutory scheme” (quotation

marks omitted)).

      [¶11]    In determining whether parents are consenting to the

extraordinary delegation of rights that guardianships represent, courts are

required to follow section 5-205(6). By using the form and engaging in an

on-the-record formal inquiry, the court will have fulfilled its obligation to

ensure that a parent’s decision to consent to the guardianship is knowingly and

voluntarily given.

      [¶12] Finally, acquiring information and handling cases during the

COVID-19 pandemic has created and is continuing to create great challenges for
8

courts.       Recognizing that having all parties represented by counsel can

significantly improve the process and the outcome of cases, we suggest that, in

those cases where counsel can be assigned, courts ensure that their processes

for the assignment of counsel are streamlined to accommodate the additional

barriers caused by the pandemic.

        The entry is:

                           Judgment vacated. Remanded for dismissal of
                           guardianship petitions.



Angela Thibodeau, Esq. (orally), and Mary Ann Letourneau, Esq., Holmes Legal
Group, LLC, Wells, for appellant mother

Neil D. Jamieson, Jr., Esq. (orally), Prescott Jamieson Murphy Law Group, LLC,
Saco, for appellees Joseph and Cynthia W.


York County Probate Court docket number 2020-0359
FOR CLERK REFERENCE ONLY